EXHIBIT 10.1

 

 

 

July 15, 2008

Randy Mason

Dear Randy:

This Letter Agreement, together with Exhibit A (“General Release”) (attached)
(collectively, the “Agreement”), reflects our mutual agreement regarding the
terms of your employment with American Greetings Corporation (together with its
subsidiaries and affiliates referred to as “American Greetings”), as well as the
terms of the separation of your employment from American Greetings.

1.        Separation on February 28, 2009. You shall continue full-time
employment with American Greetings through February 28, 2009 (the “Separation
Date”), upon which date you shall voluntarily resign your employment. Until the
Separation Date, you will continue to receive: (i) salary payments at the annual
base salary rate you are receiving as of the “Effective Date” of this Agreement
(as defined in Section 18 below) (less applicable withholdings and deductions),
paid in accordance with American Greetings’ payroll practices in the ordinary
course; and (ii) benefits at the level and of the type you are receiving as of
the Effective Date. You will be eligible to participate in the American
Greetings Key Management Incentive Plan for American Greetings’ fiscal year
ending on February 28, 2009, at the Senior Vice President level, at no less than
a “Meets Expectations” rating with a 100% payout for purposes of the individual
performance component of such Plan, with any incentive earned paid in accordance
with the terms and conditions of the Plan.

2.        Separation Prior to the Separation Date. At its sole discretion,
American Greetings may terminate your employment for any reason, with or without
cause, at any time prior to the Separation Date. If you are terminated prior to
the Separation Date for any reason other than for a breach of this Agreement as
set forth in Sections 6 and 14 below, you will receive until the Separation
Date: (i) salary payments at the annual base salary rate you are receiving as of
the Effective Date (less applicable withholdings and deductions), paid in
accordance with American Greetings’ payroll practices in the ordinary course;
and (ii) benefits at the level and of the type you are receiving as of the
Effective Date. You will also remain eligible to participate in the American
Greetings Key Management Incentive Plan for American Greetings’ fiscal year
ending on February 28, 2009, at the Senior Vice President level, at no less than
a “Meets Expectations” rating with a 100% payout for purposes of the individual
performance component of such Plan, with



--------------------------------------------------------------------------------

R. Mason Separation Agreement

Page 2 of 11

 

any incentive earned paid on a pro-rated basis based on: (i) the time you
actually worked at American Greetings during the fiscal year ending on
February 28, 2009; and (ii) the amount of base salary actually paid to you
during the fiscal year ending on February 28, 2009. In addition, you will be
entitled to receive all other compensation and benefits described in this
Agreement. If you voluntarily resign your employment for any reason, with or
without cause, at any time prior to the Separation Date, you will forfeit all
remaining compensation and benefits described in this Agreement.

3.        Acknowledgment of Separation. You acknowledge and agree that as of the
Separation Date, or upon the date you are separated from employment if earlier
than the Separation Date, you will cease to be an employee of American Greetings
and that the only benefits you will receive from American Greetings are those
described in this Agreement; provided, however, that this Agreement does not
waive any benefits you may be eligible to receive under American Greetings’
Supplemental Executive Retirement Plan, any stock option plan or agreement,
deferred compensation plan or agreement, or the Retirement Profit Sharing and
Savings Plan. You acknowledge and agree that the benefits you will receive under
this Agreement are intended by you and American Greetings to supersede all
benefits payable to you upon termination of employment described in your
Employment Agreement dated March 1, 2001, or any other written or oral
agreement, and that as of the Separation Date, your March 1, 2001 Employment
Agreement and any other written or oral agreement will no longer have any force
and effect. You understand and acknowledge that as of the Separation Date, or
upon the close of business on the date you are separated from employment if
earlier than the Separation Date, you shall have no authority or permission to
hold yourself out as being in any way connected with or interested in the
business of American Greetings or any of its subsidiaries and you will have no
authority to take any action on behalf of or otherwise bind American Greetings.

4.        Separation Benefits. Subject to the provisions of Sections 6 and 14 of
this Agreement, if you sign the General Release in the form attached as Exhibit
A, and it becomes effective as explained in Section 19 below, you will receive
the following payments and benefits in the manner and time frames described in
this Section 4. You acknowledge and agree that certain of the payments and
benefits differ from and/or are greater than benefits you would otherwise be
eligible to receive upon resignation, absent this Agreement.

a.   Separation Pay. From the Separation Date through February 29, 2012, you
will receive salary payments at the annual base salary rate you are receiving as
of the Effective Date (less applicable withholdings and deductions), paid in
accordance with American Greetings’ payroll practices in the ordinary course.
However, because you are considered a specified employee pursuant to
Section 409A of the Internal Revenue Code of 1986, as amended (“Code
Section 409A”), the payments under this Section 4(a) are required to be delayed
for a period of six months following your termination of employment (“six-month
period”). Therefore, the payment of any amounts due under this Section 4(a)
during the first six months following your termination date will be accumulated,
held and



--------------------------------------------------------------------------------

R. Mason Separation Agreement

Page 3 of 11

 

distributed to you on the first day following the end of such six-month period.
If you die during the six-month period, Section 7 below will apply.

b.   Health Care. From the Separation Date through March 31, 2012, you (and your
spouse and covered dependents if any) will continue to receive medical and
prescription drug coverage, concurrently with COBRA, in the plan in which you
are enrolled at the Separation Date, at the Senior Vice President active
employee payroll deduction rate, as it may be changed from time-to-time. From
the end of the COBRA continuation coverage period through March 31, 2012, any
reimbursements provided under this Section 4(b) will occur no later than the end
of the taxable year following the taxable year in which such expense was
incurred. In addition, the amounts eligible for reimbursement or the in-kind
benefits provided during any one taxable year under this Section 4(b) may not
affect the expenses eligible for reimbursement or in-kind benefits to be
provided in any other taxable year under this Section 4(b).

c.   American Greetings’ Car. You will have continued use of your current
American Greetings’ car from the Separation Date through February 29, 2012, at
which time you will return the car to American Greetings. American Greetings
will continue to make the lease payments and insure the car. If the car lease on
your current American Greetings’ car expires prior to February 29, 2012, you
will receive monthly payments equal to the amount of the lease payment American
Greetings currently pays per month for your American Greetings’ car.

d.   Life Insurance. You will continue your ownership interest in the executive
life insurance policy provided by American Greetings in accordance with the
terms and conditions of the policy.

e.   Stock Options. Stock options granted to you prior to the Separation Date
will continue to both vest and be exercisable through February 29, 2012, as if
you were actively employed. All stock options not exercised as of February 29,
2012 will be forfeited. All other terms, conditions and/or restrictions of
American Greetings’ stock option plan(s) or agreement are unaffected by this
Section 4(e).

5.        Consulting Services. Following the Separation Date, American Greetings
may, but has no obligation to, engage you from time to time, at its discretion,
to perform consulting services on dates that are mutually agreed upon. American
Greetings will pay you $2,000 per day plus expenses for such consulting.

6.        Reasonable Cooperation. You acknowledge and agree that your agreement
to fully cooperate with American Greetings with respect to the provisions of
this Section 6 in its entirety is a material term of this Agreement. The failure
by you to cooperate fully with American Greetings in accordance with the
provisions of this Section 6 is a material breach of the terms of this Agreement
that will result in the forfeiture of the compensation and benefits described in
this Agreement as set forth in Section 14 below.



--------------------------------------------------------------------------------

R. Mason Separation Agreement

Page 4 of 11

 

a.   Transfer of job responsibilities. As directed by the senior management of
American Greetings or its subsidiaries, you shall fully cooperate in
transferring to designated American Greetings employees all of your
responsibilities and duties with regard to American Greetings’ business
operations. You specifically acknowledge and agree that you will use your best
efforts before your termination of employment to accomplish the successful
transition of all Wal-Mart activities to a new Wal-Mart Team leader who is
selected at the sole discretion of American Greetings.

b.   Fiduciary Obligations. You acknowledge and agree that at all times until
and through the Separation Date, you will carry out your duties in a manner
consistent with and in compliance with all present and future requirements of:
(i) applicable federal and state laws and regulations; (ii) American Greetings’
policies and procedures; and (iii) the directives and instructions of American
Greetings’ Chief Executive Officer, President and/or American Greetings’ Board
of Directors. You acknowledge and fully understand that you have a fiduciary
relationship with American Greetings and, as a fiduciary, you are under an
obligation to use due care and act in the best interest of American Greetings at
all times.

c.   Legal matters. You agree to cooperate with American Greetings and its
attorneys as may be reasonably required concerning any past, present or future
legal matters that relate to or arise out of your employment with American
Greetings, with the understanding that any meetings you are required to attend
are scheduled during normal business hours at mutually agreeable times. You
acknowledge that you have advised American Greetings’ General Counsel of all
facts of which you are aware that constitute or might constitute violations of
the American Greetings’ Code of Business Conduct, ethical standards or legal
obligations. During your lifetime, American Greetings agrees to reimburse you
for any and all reasonable costs and expenses (including but not limited to
reasonable attorneys’ fees) you may incur in connection with such cooperation,
with such reimbursement to occur no later than the end of the taxable year
following the taxable year in which such expense was incurred. In addition, the
amounts eligible for reimbursement during any one taxable year under this
Section 6(c) may not affect the expenses eligible for reimbursement in any other
taxable year under this Section 6(c).

d.   Indemnification. You shall be indemnified for acts and omissions occurring
on or prior to the Separation Date to the fullest extent permitted under
applicable law. You shall be covered under American Greetings’ directors’ and
officers’ liability insurance policies in effect from time to time on the same
basis that other former directors and officers are covered for acts and
omissions occurring prior to separation.

7.        Death. Notwithstanding anything to the contrary in this Agreement, in
the event of your death, American Greetings will pay to your beneficiary all
remaining



--------------------------------------------------------------------------------

R. Mason Separation Agreement

Page 5 of 11

 

compensation and benefits described in this Agreement subject to the terms and
conditions set forth herein. Your beneficiary shall be deemed to be the person
or persons in the first of the following classes in which there are any
survivors of you: (a) your spouse at the time of his death; (b) your issue per
stirpes; (c) your parents; and (d) the executor or administrator of your estate.

8.        Confidentiality of this Agreement. You agree to keep confidential all
terms of this Agreement that are not in the public domain at the time of your
disclosure. You may, however, disclose the terms of this Agreement to your
attorneys, accountants, tax advisors, and immediate family members (who must be
informed of and agree to be bound by the terms of this paragraph), and any
governmental taxing authority. American Greetings reserves the right to disclose
the terms of this Agreement to comply with any governmental or regulatory
disclosure obligation.

9.        Confidentiality & Non-Disclosure. You acknowledge that you have an
obligation of confidence and non-disclosure with respect to any and all
confidential information and trade secrets that you acquired during the course
of employment with American Greetings. This obligation of confidence and
non-disclosure extends to both American Greetings’ information and third-party
information held by American Greetings in confidence, and this obligation
continues after the Separation Date. You are prohibited from using or disclosing
such information. You agree that you will not accept or become employed or
retained in any capacity whatsoever by any person or entity where such
employment or other capacity requires you to disclose or use confidential
information, or where such employment or other capacity will, or may cause or
reasonably lead to, the inevitable, necessary or effective disclosure or use of
confidential information whether through express, implicit, indirect,
intentional or unintentional means. You also agree that you will return to
American Greetings any and all American Greetings’ property and information that
came into your possession, or which you prepared or helped prepare, in
connection with or during your employment. You will not retain any copies of
such property or information.

10.        Non-Competition & Non-Solicitation. You acknowledge and agree that
from the Separation Date through February 29, 2012, you will not enter into the
employment or solicit any American Greetings’ employee to enter into the
employment, directly or indirectly or in a consulting or free lance capacity, of
any person, firm or corporation in the United States, Canada or Mexico, which
designs, manufactures or sells products that are substantially similar in nature
to the social expression products designed, manufactured or sold by American
Greetings or any of its affiliated entities or subsidiaries; provided, however,
that the period referred to above shall lapse on the ninetieth (90th) day after
the date that you give written notice to American Greetings that a payment due
to you under this Agreement is unpaid and remains unpaid on such ninetieth
(90th) day. You agree that you have carefully considered the nature and extent
of the restrictions upon you and acknowledge and agree that the same are
reasonable in time and geographic limitation, are designed to eliminate
competition which would otherwise be unfair to American Greetings, do not stifle
your inherent skill and experience, would not operate as a bar to



--------------------------------------------------------------------------------

R. Mason Separation Agreement

Page 6 of 11

 

your sole means of support, are fully required to protect the legitimate
interests of American Greetings and do not confer a benefit upon American
Greetings disproportionate to the detriment to you. You also acknowledge and
agree that the remedy at law available to American Greetings for breach by you
of any of your obligations under Sections 9 and/or 10 of this Agreement would be
inadequate and that damages flowing from such a breach would not readily be
susceptible to being measured in monetary terms. Accordingly, you acknowledge,
consent and agree that, in addition to any other rights or remedies which
American Greetings may have at law, in equity or under this Agreement, upon
adequate proof of your violation of any provision of Sections 9 and/or 10 of
this Agreement, American Greetings will be entitled to immediate injunctive
relief and may obtain a temporary order restraining any threatened or further
breach, without the necessity of proof of actual damage.

11.        Non-Disparagement. You agree not to disparage or denigrate American
Greetings or its directors or executive officers orally or in writing. American
Greetings agrees not to disparage or denigrate you orally or in writing, and
agrees to use its reasonable best efforts to cause its directors and executive
officers not to disparage or denigrate you. Notwithstanding this mutual,
non-disparagement provision, it shall not be a violation of this Section 11 for
any person to make truthful statements when required by order of a court or
other body having jurisdiction, or as otherwise may be required by law.

12.        No Admission of Liability. This Agreement is not intended to
constitute and should not be construed as constituting an admission of fault,
wrongdoing or liability by either party, but rather reflects the parties’ desire
to fairly and amicably separate your employment, as well as to resolve fairly
and amicably any disputes or claims.

13.        Representations & Warranties. You represent and warrant that you have
no interest or obligation that is inconsistent with or in conflict with this
Agreement or that would prevent, limit or impair your performance of any part of
this Agreement. You represent that as of the date you have signed this
Agreement, you have not filed, directly or indirectly, nor caused to be filed,
any Claims (as defined in the General Release) against American Greetings or the
Releasees (as defined in the General Release) in any forum, including federal,
state or local court or in arbitration, any administrative proceeding with any
federal, state or local administrative agency, or American Greetings’ dispute
resolution procedure (“Solutions”). You agree that should any administrative or
third party pursue any claims on your behalf, you waive your right to any
monetary or recovery of any kind.

14.        Breach of Agreement. You agree that in the event you breach any of
the terms of this Agreement, you will forfeit the benefits described in this
Agreement, plus you will pay any expenses or damages incurred by American
Greetings and/or its agents, officers, directors, employees, subsidiaries,
divisions, affiliates, successors and assigns as a result of the breach,
including reasonable attorneys’ fees.

15        Dispute Resolution. All disputes, claims, or controversies arising out
of or in connection with this Agreement, your employment or its termination,
including but not limited to those concerning workplace discrimination and all
other statutory claims, shall



--------------------------------------------------------------------------------

R. Mason Separation Agreement

Page 7 of 11

 

exclusively be submitted to and determined by final and binding arbitration
before a single arbitrator (“Arbitrator”) of the American Arbitration
Association (“AAA”) in accordance with the association’s then current rules for
the resolution of employment disputes (“the Rules”). The Arbitrator shall be
selected in accordance with the Rules. The parties consent to the authority of
the arbitrator, if the arbitrator so determines, to award fees and expenses
(including legal fees) to the prevailing party in the arbitration. The following
claims are not covered by the parties’ agreement to arbitrate claims under this
provision: (i) Claims you may have for workers’ compensation and unemployment
compensation benefits; and (ii) claims by either party for injunctive and/or
other equitable relief, including without limitation the enforcement of Sections
9 and/or 10, as to which the parties understand and agree that either party may
seek and obtain relief from a court of competent jurisdiction. You understand
that the benefits set forth in this Agreement and your employment with American
Greetings through the Separation Date are consideration for your acceptance of
this arbitration provision. In addition, the promises by American Greetings and
by you to arbitrate claims, rather than litigate them before courts or other
bodies, provide consideration for each other.

16.        Entire Agreement.

a.   This Agreement constitutes the entire understanding between you and
American Greetings relating to the subject matter contained herein and this
Agreement supersedes any previous agreement(s) that may have been made in
connection with your employment with American Greetings. This Agreement may not
be changed, modified, or altered without the express written consent of you and
a senior officer of American Greetings.

b.   American Greetings failure to insist upon strict adherence to any term of
this Agreement on any occasion shall not be considered a waiver of, or deprive
American Greetings of its right thereafter to insist upon strict adherence to
that term or any other term of this Agreement. To be effective, any waiver must
be in writing and signed by a senior officer of American Greetings.

17.        Governing Law. This Agreement shall be construed in accordance with
the laws of the State of Ohio. If any part or section of this Agreement is found
to be contrary to law or unenforceable, the remainder shall remain in force and
effect. Furthermore, it is expressly understood and agreed that if a final
determination is made by a court of law that the time or any other restriction
contained in Section 10 above is an unenforceable restriction against you, then
the provisions of Section 10 above shall not be rendered void but shall be
deemed amended to apply as to such maximum time and to such other maximum extent
as such court may determine or indicate to be enforceable. Alternatively, if any
such court finds that any restriction contained in Section 10 above is
unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any other
provision of this Agreement.



--------------------------------------------------------------------------------

R. Mason Separation Agreement

Page 8 of 11

 

18.        Voluntary Agreement.

a.   You acknowledge and agree that (i) you have read and understand each of the
provisions of this Letter Agreement; ii) you have consulted with an attorney
prior to signing this Letter Agreement; and iii) you have at least 21 calendar
days from the date of this Letter Agreement to review and consider your decision
to sign it.

b.   Once you sign this Agreement, you have 7 calendar days to revoke it. You
may do so by delivering to American Greetings’ Senior Vice President of Human
Resources written notice of your revocation within the 7-day revocation period.
This Agreement will become effective, valid and binding upon you on the 8th day
after you sign it (the “Effective Date”), provided you have not revoked it
during the 7-day revocation period.

19.        Voluntary General Release.

a.   You acknowledge and agree that i) you will not sign the General Release
attached as Exhibit A to this Letter Agreement until on or after the Separation
Date; ii) you are hereby advised to consult with an attorney prior to signing
the General Release; and iii) you have at least 21 calendar days from the date
of this Letter Agreement to review and consider your decision to sign the
General Release.

b.   Once you sign the General Release, you will have 7 calendar days to revoke
it. You may do so by delivering to American Greetings’ Senior Vice President of
Human Resources written notice of your revocation within the 7-day revocation
period. The General Release will become effective on the 8th day after you sign
it; provided you have not revoked it during the 7-day revocation period.

20.        Notices. All notices, requests and other communications under this
Agreement and the General Release will be in writing (including facsimile or
similar writing) to the applicable address (or to such other address as to which
notice is give in accordance with this Section 20). Any such notice, request or
other communication will be effective only when received by the receiving party.

 

  If to you:      Randy Mason   If to American Greetings:      American
Greetings Corporation        ATTN: Senior Vice President of Human Resources  
     One American Road        Cleveland, OH 44144

21.        Transferability. This Agreement shall be binding upon any successor
to



--------------------------------------------------------------------------------

R. Mason Separation Agreement

Page 9 of 11

 

American Greetings, whether by merger, consolidation, purchase of assets or
otherwise. No provision of this Agreement is intended to confer any rights,
benefits, remedies, obligations or liability hereunder upon any person or
entity, other than the parties hereto and their respective successors and
assigns, which in your case will include your heirs and/or your estate.

22.        Counterparts. This Agreement may be executed in counterparts.

23.        Code Section 409A Compliance. It is the intention and purpose of
American Greetings and me that this Agreement and all payments and benefits
hereunder shall be, at all relevant times, in compliance with (or exempt from)
Code Section 409A and all other applicable laws, and this Agreement shall be so
interpreted and administered. In addition to the general amendment rights of
American Greetings and me with respect to this Agreement, American Greetings
shall give good faith consideration to any reasonable request, prospectively or
retroactively, I make to amend to this Agreement or any related document as I
deem necessary or desirable to more fully address issues in connection with
compliance with (or exemption from) Code Section 409A and such other laws. All
references to “termination of employment” in this Agreement shall refer to
events which constitute a “separation from service” as defined under Code
Section 409A.

Signed and Agreed to on behalf of American Greetings Corporation,

 

/s/Zev Weiss

  Zev Weiss, Chief Executive Officer  

Attachment: Exhibit A (“General Release”)

cc: Jeffrey Weiss, President and Chief Operating Officer

Catherine M. Kilbane, Senior Vice President, General Counsel and Secretary

Brian T. McGrath, Senior Vice President, Human Resources

I ACKNOWLEDGE AND AGREE THAT I HAVE BEEN ADVISED THAT THIS AGREEMENT IS A LEGAL
DOCUMENT, AND HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY CONCERNING THIS
AGREEMENT. I ACKNOWLEDGE AND AGREE THAT I HAVE CAREFULLY READ AND FULLY
UNDERSTAND ALL PROVISIONS OF THIS AGREEMENT, AND AM VOLUNTARILY AND KNOWINGLY
SIGNING THE AGREEMENT.

 

By:

    

/s/Randy Mason

     Date:   

7-15-08

    

Randy Mason

       



--------------------------------------------------------------------------------

R. Mason Separation Agreement

Page 10 of 11

 

EXHIBIT A - GENERAL RELEASE

In exchange for the benefits set forth in the Letter Agreement between American
Greetings Corporation (the “Company”) and me dated July     , 2008 (the “Letter
Agreement”) and to be provided to me following the Effective Date (as defined
below) of this General Release and my execution (without revocation) and
delivery of this General Release, I hereby acknowledge, understand and agree as
follows:

1.        On behalf of myself, my agents, assignees, attorneys, heirs,
executors, and administrators, I hereby release American Greetings Corporation,
and its predecessors, successors and assigns, its and their current and former
parents, affiliates, subsidiaries, divisions and joint ventures; and all of
their current and former officers, directors, employees, and agents, in their
capacity as American Greetings Corporation representatives (individually and
collectively, the “Releasees”) from any and all controversies, claims, demands,
promises, actions, suits, grievances, proceedings, complaints, charges,
liabilities, damages, debts, taxes, allowances, and remedies of any type,
including but not limited to those arising out of my employment with the Company
(individually and collectively, “Claims”) that I may have by reason of any
matter, cause, act or omission. This release applies to Claims that I know about
and those I may not know about occurring at any time on or before the date of
execution of this General Release.

2.        This General Release includes a release of all rights and Claims
under, as amended, Title VII of the Civil Rights Act of 1964, the Age
Discrimination in Employment Act of 1967, the Rehabilitation Act of 1973, the
Civil Rights Acts of 1866 and 1991, the American with Disabilities Act of 1990,
the Employee Retirement Income Security Act of 1974, the Equal Pay Act of 1963,
the Family and Medical Leave Act of 1993, the Fair Labor Standards Act of 1938,
the Older Workers Benefit Protection Act of 1990, the Occupational Safety and
Health Act of 1970, the Worker Adjustment and Retraining Notification Act of
1989, the Sarbanes-Oxley Act of 2002, as well as any other federal, state, or
local statute, regulation or common law regarding employment discrimination,
termination, retaliation, equal opportunity, or wage and hour. I specifically
understand that I am releasing Claims based on age, race, color, sex, sexual
orientation or preference, marital status, religion, national original,
citizenship, veteran status, disability and other legally protected categories.

3.        This General Release also includes a release of any Claims for breach
of contract, any tortious act or other civil wrong, attorneys’ fees, and all
compensation and benefits claims including without limitation Claims concerning
salary, bonus, and any award(s) grant(s), or purchase(s) under any equity and
incentive compensation plan or program, and separation pay under the Company’s
severance policy.

4.        In addition, I am waiving my right to pursue any Claims against the
Company and Releasees under any applicable dispute resolution procedure
including any arbitration policy.



--------------------------------------------------------------------------------

R. Mason Separation Agreement

Page 11 of 11

 

5.        I acknowledge that this General Release is intended to include,
without limitation, all Claims known or unknown that I have or may have against
the Company and Releasees through the Effective Date of this General Release.
Notwithstanding anything herein, I expressly reserve and do not release pursuant
to this General Release (and the definition of “Claims” will not include):
(i) my rights with respect to the enforcement of the Letter Agreement, including
the right to receive the benefits and indemnifications specified in the Letter
Agreement; (ii) my rights to the vested benefits (included to reimbursement of
expenses) I may have, if any, under any American Greetings’ employee benefit
plans and programs; (iii) any claim arising after the Effective Date of this
General Release; and (iv) any right to indemnification pursuant to paragraph
6(d) of the Letter Agreement to the same extent provided to other senior
executives of the Company.

6.        I acknowledge that I have had at least 21 calendar days from the date
of delivery of the Letter Agreement to consider the terms of the Letter
Agreement and this General Release, that I have been advised to consult with an
attorney regarding the terms of this General Release prior to executing it, that
I fully understand all of the terms and conditions of this General Release, that
I understand that nothing contained herein contains a waiver of claims arising
after the date of execution of this General Release, and I am entering into this
General Release knowingly, voluntarily and of my own free will. I further
understand that my failure to sign this General Release and return such signed
General Release to the Senior Vice President of Human Resources, American
Greetings Corporation, One American Road, Cleveland, Ohio 44144 by 5:00 p.m. on
the 22nd day after the Separation Date will render me ineligible for the
benefits described herein in the Agreement.

7.        I understand that once I sign and return this General Release to the
Senior Vice President of Human Resources of American Greetings Corporation, I
have 7 calendar days to revoke it. I may do so by delivering to the Senior Vice
President of Human Resources, American Greetings Corporation, One American Road,
Cleveland, Ohio 44144, written notice of my revocation within the 7-day
revocation period (the “Revocation Period”). The General Release will become
effective on the 8th day after I sign and return it to the Senior Vice President
of Human Resources of American Greetings Corporation (“Effective Date”);
provided that I have not revoked it during the Revocation Period.

I ACKNOWLEDGE AND AGREE THAT I HAVE BEEN ADVISED THAT THE AGREEMENT IS A LEGAL
DOCUMENT, AND HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY CONCERNING THE
AGREEMENT. I ACKNOWLEDGE AND AGREE THAT I HAVE CAREFULLY READ AND FULLY
UNDERSTAND ALL PROVISIONS OF THIS AGREEMENT, AND AM VOLUNTARILY AND KNOWINGLY
SIGNING THE AGREEMENT.

 

By:     

 

  Date:  

 

       Randy Mason      